AFFIRM as Modified; Opinion Filed June 27, 2013.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00358-CR

                    ZECHAE JACKME MELVINA WRIGHT, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F03-72002-L

                              MEMORANDUM OPINION
                             Before Justices Lang, Myers, and Evans
                                    Opinion by Justice Myers

       Zechae Jackme Melvina Wright appeals her conviction for aggravated robbery of an

elderly person. In a single point of error, appellant contends the judgment adjudicating guilt

should be modified to correctly reflect the conditions of community supervision she was found to

have violated.   We modify the judgment adjudicating guilt and affirm as modified.            The

background of the case and the evidence admitted at trial are well known to the parties, and we

therefore limit recitation of the facts. We issue this memorandum opinion pursuant to Texas

Rule of Appellate Procedure 47.4 because the law to be applied in the case is well settled.
       Appellant waived a jury and pleaded guilty to aggravated robbery of an elderly person.

See TEX. PENAL CODE ANN. § 29.03(a)(3) (West 2011). Pursuant to a plea bargain agreement,

the trial court deferred adjudicating guilt, placed appellant on six years’ community supervision,

and assessed a $1,500 fine. The State later moved to adjudicate guilt, alleging appellant violated

the following conditions of community supervision: condition (b) by testing positive for THC

and Benzodiazepines; condition (d) by failing to report; condition (h) by failing to pay court

costs; condition (j) by failing to pay community supervision fees; condition (k) by failing to

make payments to Crime Stoppers; condition (l) by failing to complete community service hours;

and condition (n) by failing to pay urinalysis fees. During a hearing on the motion, the State

abandoned the allegation that appellant violated condition (l). Appellant pleaded true to the

remaining allegations, and testified she did not report because she was in hiding from the father

of her children due to having been previously assaulted by him. The trial court adjudicated

appellant guilty and assessed punishment at six years’ imprisonment.

       In his sole issue, appellant contends the judgment should be modified to reflect the

conditions of community supervision she was found to have violated. The State responds that

the judgment adjudicating guilt should be modified in the manner appellant requested.

       The trial court found appellant violated conditions (b) and (d) as alleged in the State’s

motion to adjudicate. The judgment incorrectly recites the trial court found appellant violated

“terms and conditions of community supervision as set out in the State’s original motion to

adjudicate guilt.” We sustain appellant’s issue. We modify the judgment adjudicating guilt to

show the trial court found appellant violated conditions (b) and (d) of her community

supervision. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim.

App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.─Dallas 1991, pet. ref’d).



                                               -2-
       We affirm the trial court’s judgment.




                                                     /Lana Myers/
                                                     LANA MYERS
                                                     JUSTICE


Do Not Publish
TEX. R. APP. P. 47
130358F.U05




                                               -3-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                         JUDGMENT


ZECHAE JACKME MELVINA                               Appeal from the Criminal District Court
WRIGHT, Appellant                                   No. 5 of Dallas County, Texas (Tr.Ct.No.
                                                    F03-72002-L).
No. 05-13-00358-CR        V.                        Opinion delivered by Justice Myers,
                                                    Justices Lang and Evans participating.
THE STATE OF TEXAS, Appellee



    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

        The section entitled “(5) While on community supervision, Defendant violated” is
modified to show “(5) While on community supervision, Defendant violated conditions (b) and
(d) of community supervision as set out in the State’s motion to adjudicate guilt.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.



       Judgment entered June 27, 2013.




                                                           /Lana Myers/
                                                           LANA MYERS
                                                           JUSTICE




                                              -4-